Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Mclnerney, J.), rendered May 21, 1985, convicting him of criminal sale of a controlled substance in the fifth degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant pleaded guilty with the understanding that he would receive the sentence which was thereafter actually imposed (People v Kazepis, 101 AD2d 816) and he presented no other issue which has any merit (People v Harris, 61 NY2d 9). Mollen, P. J., Brown, Weinstein, Eiber and Harwood, JJ., concur.